
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


GRAPHIC [g501510.jpg]

REVISED
June 30, 2008

Stewart Glendinning

Dear Stewart:

        I am very excited with your appointment to Chief Financial Officer for
Molson Coors Brewing Company effective July 1, 2008. We have had good success
leading the CBL business teams and your appointment offers a unique opportunity
to apply our learnings to take MCBC to its next level.

Position

        Your position will be Chief Financial Officer of Molson Coors Brewing
Company. You will report directly to me.

Effective Date

        The effective date of your position is July 1, 2008.

Base Salary

        Your base salary will be $500,000 per annum, payable monthly in arrears.
Executive salaries are reviewed annually in February/March.

Short-term Incentive Opportunity

        You will be eligible for an annual bonus under the Molson Coors
Incentive Plan (MCIP). Your target opportunity is 75% of base salary as of
July 1. MCIP is awarded each March for the prior year's performance. Your MCIP
opportunity is earned 100% on Molson Coors Brewing Company's performance. Your
2008 first half incentive will be prorated based on your participation in CBL's
incentive plan.

Long-term Incentive Opportunity

        You will continue to be eligible for long -term incentive awards with a
new targeted compensation value of $945,000. Long-term incentive opportunity
includes three vehicles—Performance Share Unit (PSUs) (20%), Stock Only Stock
Appreciation Rights (SoSars) (40%) and Restricted Share Units (RSUs) (40%).

        Executive compensation is reviewed annually and adjustments can be made
to targets and ranges for base pay, short-term incentive or long term incentive
components of the total compensation package. Additionally, the type of
long-term vehicles used by Molson Coors to fulfill the annual target
compensation of the LTI component of pay are reviewed annually in consideration
of compensation objectives and financial impact to the Company. Should any
changes be recommended and approved by the Compensation and Human Resources
Committee of the Board of Directors for either change in target compensation
grant levels, ranges or in LTI vehicles, those changes would apply to you.

Promotional Assignment Grant

        You will be granted a one-time 5,000 RSU grant as acknowledgement of
this promotional appointment. This grant will be made in July 2008.

--------------------------------------------------------------------------------



Pension

        You will participate in the Coors Brewing Company defined benefit and
defined contribution plans. The defined benefit plan contributes 15% of base
salary annually. You are eligible to participate in the Coors Brewing Company
401(k) plan. You may contribute up to 6% of your compensation on a pre-tax
basis, subject to Internal Revenue Service limitations. The Company will match
75% of the contributions you make on a pre-tax basis. You will be eligible to
participate in the Company's Excess Benefit and Supplemental Executive
Retirement Plan (SERP) which supplement the defined benefit and defined
contribution plans beyond limitations imposed by the Internal Revenue Service.
Please contact Barb Albanesi, our Director of Benefits, should you have any
questions regarding the pension plan (or any other benefits).

Other Benefits

        You will be eligible to participate in all health and welfare benefits
under the Coors Brewing Company Executive benefits schedule. This includes life
insurance, short and long-term disability and accidental dismemberment and death
insurance. Details on these benefits will be provided during your enrollment
process in the benefits programs. Executives receive a Group Term Life benefit
of 2X annual salary, subject to annual "Benefits on Tap" election and
enrollment, and an individual Term Life policy, which you will personally own in
a benefit amount of 6X annual salary.

Relocation

        Relocation costs to US to be reimbursed. The one-time relocation
allowance attributable to your move has been increased to $75,000 US and will be
grossed up for taxes. In addition, the Company will reimburse you and your
spouse for one, annual round trip (travel expenses) between Denver, CO and
London, England over the three years ending June 30, 2011.

Car Allowance

        You will be provided a $1,000 monthly car allowance for each of the
24 months commencing July 1, 2008 and ending June, 2010.

Financial Planning and Tax Preparation Services

        You are eligible for Tax Preparation assistance for filing your 2008 tax
returns. You are also eligible to participate in the Company's Financial
Planning program which provides $10,000 per year for financial planning services
you may employ.

Vacation

        You are entitled to 5 weeks vacation per year, which will be
administered in accordance with the Company's vacation policy.

Termination

        In the event of your involuntary termination by the Company, other than
for just cause, you will be eligible for a severance payment ("Normal
Severance"), in the form of a continuation of your base salary equal to
12 months (the "Severance Period"). You will not be entitled to any compensation
on account of lost annual bonus (MCIP) payments for the Severance Period, but
shall be eligible for MCIP bonus payments prorated for any part of service up to
the date of commencement of the severance period. In addition, all your existing
insured benefits (excluding short and long-term disability) and perquisites will
be continued during the Severance Period or until you find new employment or
self-employment which ever occurs first. You will continue to accrue pension
service

2

--------------------------------------------------------------------------------




during the Severance period or until you find new employment or self-employment
which ever occurs first.

        As a member of the Executive Leadership Team and as a section 16(b)
officer of the Company, you are eligible for participation in the Company's
Change in Control & Severance protection program. This program is prescribed by
the MCBC Board of Directors and provides economic protection in the event of a
change in the control of Molson Coors Brewing Company and your employment
termination within two years following such change in control. In the main, the
economic protection under this program includes, among other provisions, a
payment equal to three times the sum of your annual base salary and your target
incentive as well as accelerated vesting of your outstanding, MCBC granted
shares. This program is for the special circumstances associated with a change
in the control of the Company and is thus, not additive to "normal severance."
You will receive a formal Change in Control & Severance Agreement outlining the
specific provisions, terms and definitions in the weeks that follow.

        Stewart, I am pleased that you are joining us as CFO of Molson Coors
Brewing Company and am confident that you will make a significant contribution
to our organization. Please confirm your agreement with the conditions of
employment as outlined in this letter via signature below and ensure that I am
in receipt of this signed letter in the next couple of days.


Regards,
 
 
 
 
/s/ PETER SWINBURN


--------------------------------------------------------------------------------

Peter Swinburn
President and Chief Executive Officer
Molson Coors Brewing Company
 
 
 
 

        I confirm that the above arrangements are in accordance with my
understanding and are entirely acceptable to me. I agree to keep the terms of
this employment agreement confidential.

Signature   /s/ STEWART GLENDINNING


--------------------------------------------------------------------------------

Stewart Glendinning   Date   1 July 2008


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

